*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCCQ-XX-XXXXXXX
                                                         20-OCT-2022
                                                         08:46 AM
                                                         Dkt. 12 OP




           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                              ---o0o---


               MATT YAMASHITA, Plaintiff-Appellant,

                                 vs.

   LG CHEM, LTD.; LG CHEM AMERICA, INC., Defendants-Appellees,

                                 and

      COILART; GEARBEST.COM; and WA FA LA INC., Defendants.


                          SCCQ-XX-XXXXXXX

                    CERTIFIED QUESTIONS FROM
    THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
                       (CASE NO. 20-17512)

                          OCTOBER 20, 2022

  RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS, JJ.

                OPINION OF THE COURT BY EDDINS, J.

     In response to two certified questions from the United

States Court of Appeals for the Ninth Circuit, we examine the

relationship between Hawaiʻi’s general long-arm statute, Hawaiʻi

Revised Statutes (HRS) § 634-35 (2016), and the personal
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


jurisdiction limitations of the Fourteenth Amendment’s due

process clause.

     These certified questions arise from a product liability

suit.   Matt Yamashita, a Hawaiʻi resident, sued two out-of-state

corporations in Hawaiʻi state court over an exploding electronic

cigarette.   The suit was removed to the United States District

Court for the District of Hawaiʻi.       There, Yamashita’s complaint

was dismissed for lack of personal jurisdiction.           The District

Court based its dismissal on a finding that the defendant’s

activities in Hawaiʻi were not the but-for cause of Yamashita’s

injuries, meaning that his claims did not “arise out of” the

defendants’ activities.

     On appeal, the Ninth Circuit determined that to exercise

personal jurisdiction over the defendant corporations, both

Hawaiʻi’s long-arm statute and constitutional due process must be

satisfied.   Finding Hawaiʻi precedent on the reach of Hawaiʻi’s

long-arm statute unclear in light of a recent Supreme Court

case, Ford Motor Co. v. Montana Eighth Judicial District Court,

141 S.Ct. 1017 (2021), the Ninth Circuit panel certified the

following questions to the Hawaiʻi Supreme Court:

           1. May a Hawaii court assert personal jurisdiction over an
           out-of-state corporate defendant if the plaintiff’s injury
           “relates to,” but does not “arise from,” the defendant’s
           in-state acts enumerated in Hawaii’s general long-arm
           statute? Compare Ford Motor Co. v. Montana Eighth Judicial
           District Court, 141 S.Ct. 1017 (2021), with Haw. Rev. Stat.
           § 634-35.


                                     2
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


          2. In light of Ford Motor Co. v. Montana Eighth Judicial
          District Court, does Hawaii’s general long-arm statute,
          Haw. Rev. Stat. § 634-35, permit a Hawaii court to assert
          personal jurisdiction to the full extent permitted by the
          Due Process Clause of the Fourteenth Amendment?

     We accepted these questions under Hawaiʻi Rules of Appellate

Procedure Rule 13 and now answer “Yes” to both.

     In 1965, Hawaiʻi adopted a long-arm statute, HRS § 634-35.

This law provides that:

          (a) Any person, whether or not a citizen or resident of
          this State, who in person or through an agent does any of
          the acts hereinafter enumerated, thereby submits such
          person, and, if an individual, the person’s personal
          representative, to the jurisdiction of the courts of this
          State as to any cause of action arising from the doing of
          any of the acts . . . . (Emphasis added.)

     The legislature took its language directly from an Illinois

statute, which had already been construed by that state’s

highest court “as expanding Illinois’ jurisdiction over

nonresident defendants to the extent permissible by the due

process clause of the Fourteenth Amendment.”         Cowan v. First

Ins. Co. of Hawaii, Ltd., 61 Haw. 644, 649 n.4, 608 P.2d 394,

399 n.4 (1980).   Thus, in Cowan we observed that “Hawaii’s long-

arm statute, HRS § 634-35, was adopted to expand the

jurisdiction of the State’s courts to the extent permitted by

the due process clause of the Fourteenth Amendment.”          Id. at

649, 608 P.2d at 399.

     Because most serious personal jurisdiction disputes end up

in federal court, we have had few occasions to further consider

the relationship between Hawaiʻi’s long-arm statute and the due

                                    3
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


process clause.    When the question has arisen, we have treated

Cowan as governing precedent.    See e.g., Shaw v. North Am. Title

Co., 76 Hawaiʻi 323, 327, 876 P.2d 1291, 1295 (1994) (following

Cowan).    Hawaiʻi’s District Court which has fielded the majority

of these cases, has done the same.    See e.g., Greys Ave.

Partners, LLC v. Theyers, 431 F.Supp.3d 1121, 1128 (D. Haw.

2020) (citing to Cowan) (“Hawaii’s jurisdiction reaches the

limits of due process set by the United States Constitution.”)

     The limits of due process, however, have not been static.

Last year, the Supreme Court held that injuries that “relate to”

but do not “arise from” (in the sense of strict causation) a

defendant’s in-state acts open that defendant up to personal

jurisdiction in that state.    See Ford Motor Co., 141 S.Ct. at

1026.    That is, acts of the defendant within the state do not

need to be the cause of the plaintiff’s injury, as long as there

is a sufficient relationship between the defendant and the

forum.    Id.

     Consistent with the legislative intent identified in Cowan,

Hawaiʻi’s long-arm statute incorporates this more permissive

interpretation of due process.    We hold that Hawaiʻi’s long-arm

statute allows Hawaiʻi courts to invoke personal jurisdiction to

the full extent permitted by the due process clause.      As long as

federal due process is satisfied, under the long-arm statute a

Hawaiʻi court may assert personal jurisdiction over an injury

                                  4
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


that “relates to,” but does not “arise from,” a defendant’s in-

state acts.

     In certifying this question, the Ninth Circuit panel

spotlighted the two-step inquiry applied in our precedent.       See

Norris v. Six Flags Theme Parks, Inc., 102 Hawaiʻi 203, 207, 74

P.3d 26, 30 (2003) (“Personal jurisdiction exists when (1) the

defendant’s activity falls under the State’s long-arm statute,

and (2) the application of the statute complies with

constitutional due process.”).    If Hawaiʻi’s long-arm statute

incorporates the limits of due process, why does the long-arm

statute occupy a separate place in the personal jurisdiction

analysis?    Indeed, the Hawaiʻi District Court has more than once

observed that “the personal jurisdiction analysis under the

Hawaii long-arm statute collapses into a single due process

inquiry.”    Hueter v. Kruse, 576 F.Supp.3d 743, 765-66 (D. Haw.

2021).   See also Lānaʻi Resorts, LLC v. Maris Collective, Inc.,

No. CV 21-00401 HG-KJM, 2022 WL 3084574, at *4 (D. Haw. July 13,

2022) (“The personal jurisdiction analysis under the Hawaii

long-arm statute thus becomes a due process inquiry.”).

     Functionally, the two-step inquiry may in fact be

redundant.    For instance, in Kailieha v. Hayes, a non-resident

Virginia doctor was sued in Hawaiʻi court over an allegedly

negligent medical prescription that resulted in an automobile

crash in Honolulu.    56 Haw. 306, 307, 536 P.2d 568, 569 (1975).

                                  5
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


We first found that jurisdiction was proper under the long-arm

statute because a tortious act, which includes the consequences

of that act, was committed in the state.     Id.   But we ultimately

held that due process under the Fourteenth Amendment was not

satisfied, since the non-resident defendant did not have

sufficient contacts with Hawaiʻi.     Id. at 312, 536 P.2d at 572.

As the more restrictive requirement, the personal jurisdiction

issue could have been resolved in Kailieha by skipping straight

to an examination of federal due process.

     To the extent that this collapsed inquiry yields the same

practical result as the two-step test, the method currently used

by the District Court in Hawaiʻi is not improper.     But there is

value in remembering that personal jurisdiction rests on both

negative federal limits and positive state assertions of

jurisdiction.   That the legislature has chosen to align the

inquiry into personal jurisdiction in Hawaiʻi with an inquiry

into constitutional due process limits does not mean this must

always be the case.

James J. Bickerton,                   /s/ Mark E. Recktenwald
Jeremy Kyle O’Steen,
                                      /s/ Paula A. Nakayama
for Plaintiff-Appellant
                                      /s/ Sabrina S. McKenna
Stefan Reinke,
                                      /s/ Michael D. Wilson
Wendy Sabina Dowse,
for Defendants-Appellees              /s/ Todd W. Eddins




                                  6